DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and SEQ ID NO: 39 (SAP 11) and SEQ ID NO: 150 in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that claims 48 and 49 have been amended to depend from claim 1 and should be reunited with Group I. This is found persuasive in light of Applicant’s amendment to the claims. Applicant also traverses on the grounds that if there is a generic claim the Examiner is to include a complete action on the merits of all the claims on the elected species.” It is unclear what specifically the supposed error is with the requirement for species election. Thus, Applicant’s traversal is not found persuasive.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
	Claims 1, 8-9, 11, 13, 17, 20-21, 23, 26-27, 29, 48-49, 51, 55, and 57 are examined in the following Office action. 


Claim Objections
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 11, 13, 17, 20-21, 23, 26-27, 29, 48-49, 51, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are directed toward a synthetic promoter comprising 3 to 30 promoter elements from sequences listed in Tables and Figures in the specification. Claim 1 is illustrative. The MPEP states that claims are to be complete in themselves. Reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by references than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. See MPEP 2173.05(s). In the instant case, practical methods to define the invention exist because Applicant can use sequence identifiers to refer to sequences intended to be claimed. 



Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-9, 11, 13, 17, 20-21, 23, 26-27, 29, 48-49, 51, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are broadly drawn to a synthetic promoter comprising 3 to 30  promoter cis-elements. The claims also require a cell that overexpresses or underexpresses transcription factors encoded by a polynucleotide comprising at least 60% identity to SEQ ID NOs: 87-178. 
C. reinhardtii. 
The Applicants do not describe a single promoter containing more than 11 cis-element motifs or less than 5 cis-elements. The Applicants do not describe any transcription factor having 60% identity that retains function to bind any promoter, let alone any promoter comprising 3 to 30 promoter cis-elements. The Applicants do not describe any pattern or arrangement of these motifs and the spacer regions separating these motifs such that one of skill in the art would recognize Applicant possessed the broad scope of the genus claimed. The Applicants do not describe a light responsive or dark responsive promoter. The Applicants do not describe the full scope of promoter scaffolds or backbones. The Applicants do not describe functional promoters in any cell but C. reinhardtii. 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
The essential feature is a promoter comprising between 3 and 30 motifs, where each motif is approximately 10 nucleotides in length.
The state of the art is such that one of skill in the art would have been unable to recognize Applicant was in possession of the genus broadly claimed. Jameel et al (Int. J. Mol. Sci., 2020, 
Lu et al (Critical Reviews in Biotechnology, 2021, 41(8): 1233-1256) teach that while there are many promoters known, few promoters are available for algal vectors. Thus, Lu also shows that the mere fact that a promoter functions in one cell type does not necessarily guarantee success across all cell types. Lu also demonstrates that some viral promoters have been used in some microalgae but are unsuccessful in microalgae. See page 1237. 
Jin et al (Microbial Biotechnology, 2019, 12(6): 1476-1486) teach that some synthetic promoters have been widely used but inconsistencies in their transcriptional strength and responses to environmental signals are often encountered. Jin explains that some synthetic promoters exhibit high activities in certain contexts or weak in another context. The performance of these promoters can be partially attributed to host genetic background, the gene copy number, and environmental factors. Jin also explains that performance of promoters is usually context-dependent, i.e transcription is affected by the choice and arrangement of the surrounding genetic constructs which can lead to promoter failure in engineered contexts. See page 1476. 
The Applicants fail to describe a representative number of synthetic promoters that bind engineered or transcription factors having only 60% identity.  While Applicants describe 25 synthetic promoters, the Examiner notes that the claimed invention only requires at a minimum the presence of three motifs. Assuming these motifs are approximately 9 nucleotides in length, Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for promoter activity, it remains unclear what features identify motifs in combination and in what spacing are capable of such activity.  Since the genus of synthetic promoters has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  

Scope of Enablement
Claims 1, 8-9, 11, 13, 17, 20-21, 23, 26-27, 29, 48-49, 51, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NOs: 134-158, does not reasonably provide enablement for the scope encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of 
The claims are broadly drawn to a synthetic promoter comprising 3 to 30  promoter cis-elements. The claims also require a cell that overexpresses or underexpresses transcription factors encoded by a polynucleotide comprising at least 60% identity to SEQ ID NOs: 87-178. 
The Applicants teach multiple synthetic algal promoters. Each of these promoters have various combinations of cis-element motifs. See Table 1. The Applicants identify several transcription factors obtained from the genome of C. reinhardtii. 
The Applicants do not teach a single promoter containing more than 11 cis-element motifs or less than 5 cis-elements. The Applicants do not teach any transcription factor having 60% identity that retains function to bind any promoter, let alone any promoter comprising 3 to 30 promoter cis-elements. The Applicants do not teach any pattern or arrangement of these motifs and the spacer regions separating these motifs such that one of skill in the art would recognize Applicant possessed the broad scope of the genus claimed. The Applicants do not teach a light responsive or dark responsive promoter. The Applicants do not teach the full scope of promoter scaffolds or backbones. The Applicants do not teach functional promoters in any cell but C. reinhardtii.
For example, the state-of-the-art is such that one of skill in the art cannot predict that synthetic promoters can be obtained simply by arranging motifs. Jameel et al (Int. J. Mol. Sci., 2020, 21(4): 1357) teach that the spacing and copy number of motifs can be optimized in designing synthetic promoter once the desired motifs are identified, however this needs 
Lu et al (Critical Reviews in Biotechnology, 2021, 41(8): 1233-1256) teach that while there are many promoters known, few promoters are available for algal vectors. Thus, Lu also shows that the mere fact that a promoter functions in one cell type does not necessarily guarantee success across all cell types. Lu also demonstrates that some viral promoters have been used in some microalgae but are unsuccessful in microalgae. See page 1237. 
Jin et al (Microbial Biotechnology, 2019, 12(6): 1476-1486) teach that some synthetic promoters have been widely used but inconsistencies in their transcriptional strength and responses to environmental signals are often encountered. Jin explains that some synthetic promoters exhibit high activities in certain contexts or weak in another context. The performance of these promoters can be partially attributed to host genetic background, the gene copy number, and environmental factors. Jin also explains that performance of promoters is usually context-dependent, i.e transcription is affected by the choice and arrangement of the surrounding genetic constructs which can lead to promoter failure in engineered contexts. See page 1476. 
Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to make and use the synthetic promoters as currently claimed.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to test each synthetic sequence and identify those that are functional as in the 

Conclusion
	No claim is allowed. 
	Claims 1, 8-9, 11, 13, 17, 20-21, 23, 26-27, 29, 48-49, 51, and 55 are rejected. 
	Claim 57 stands objected. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662